ORDER
PER CURIAM.
Defendant, Tyron Small, appeals the judgment of conviction for first-degree assault and armed criminal action for which he was sentenced as a prior offender to two concurrent terms of twenty years’ imprisonment. Defendant argues the trial court erred in: (1) denying his motion to suppress a bullet seized from Defendant’s home because the evidence was seized during an invalid search; (2) allowing Ernest Lampkin’s testimony that Defendant’s wife owned a gun because the evidence is irrelevant and raises a prejudicial inference that Defendant had access to a gun; and (3) denying Defendant’s Batson challenges to the State’s peremptory strikes of African American venirepersons Rosetta Bonner and Roy M. Bland because the reasons the prosecutor gave for striking them were pretextual.
We have reviewed the briefs of the parties and the record on appeal and conclude that Defendant failed to preserve points one and two for our review, and the trial court did not plainly err in admitting the bullet or Mr. Lampkin’s testimony into evidence. Furthermore, the State provided race-neutral reasons for striking venire-persons Bonner and Bland, and Defendant failed to show they were similarly situated to other venirepersons. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).